Citation Nr: 0918562	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  08-14 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sciatica (also 
claimed as radiculopathy), to include on a secondary basis.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, his daughter and T.K.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1950 to November 1952.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Salt Lake City, Utah Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 2009, the Veteran appeared at 
the Las Vegas, Nevada RO and testified at a videoconference 
hearing before the undersigned, sitting in Washington, D.C.  
A transcript of the hearing is of record.  At the hearing, 
the Veteran submitted additional evidence that was not 
reviewed by the RO.  However, he waived RO consideration of 
the additional evidence, permitting the Board to consider 
such records in the first instance.  See 38 C.F.R. § 
20.1304(c).  Hence, the additional evidence is being 
considered.

At the April 2009 hearing, the Veteran raised the issues of 
entitlement to increased ratings for low back and right leg 
disabilities and entitlement to service connection for 
hearing loss disability.  Since these issues have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action on his part is required.


REMAND

With regard to the Veteran's claim for service connection for 
tinnitus, his available service treatment records (the 
Veteran's claims file was lost and then rebuilt) are silent 
for complaints of tinnitus; however, his service history 
includes noise exposure from tanks in an infantry division.  
During the April 2009 Board hearing, the Veteran reported 
experiencing constant bilateral tinnitus.  The Court has 
found that a veteran is competent to provide testimony of 
experiencing ringing in the ears since the symptom is capable 
of lay observation.  Charles v. Principi, 16 Vet. App. 370, 
374 (2002).  The Board also notes that VA treatment records 
from the Southern Nevada HCS may be outstanding.  See April 
2009 hearing transcript.  As VA treatment records are 
constructively of record and must be secured where pertinent, 
the RO should ensure that all relevant VA treatment records 
have been associated with the claims file.  Thereafter, a VA 
examination to determine whether any current tinnitus is 
related to the Veteran's military service is necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With regard to the Veteran's claim for service connection for 
sciatica (to include on a secondary basis), the Board notes 
that service connection may be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  In addition, service 
connection may be established on a secondary basis for a 
disability which is aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  However, the Veteran may only be compensated for 
the degree of disability over and above the degree existing 
prior to the aggravation.  Id.  Temporary or intermittent 
flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence of aggravation unless the 
underlying condition has worsened.  Cf. Davis v. Principi, 
276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  In the case at hand, the Board 
finds that there is no etiology opinion of record that is 
adequate for adjudication purposes.  The Veteran maintains 
that his sciatica (radiculopathy) is due to his service-
connected low back strain with degenerative changes.  The 
medical evidence of record shows the Veteran's complaints of 
radiculitis down the right leg in a March 2005 VA treatment 
record and findings of degenerative disc and joint disease of 
the low back in a July 2008 private treatment record.  The 
Veteran has not been scheduled for a VA examination to 
determine whether he currently has sciatica or radiculopathy 
that was caused or aggravated (in light of Allen, supra) by 
his service-connected low back disability. Moreover, the 
Board notes that VA treatment records and surgical records 
from the Southern Nevada HCS may be outstanding.  See April 
2009 hearing transcript.  After ensuring that all relevant VA 
treatment records have been associated with the claims file, 
the RO should schedule a VA examination to determine the 
relationship, if any, between the Veteran's current sciatica 
(radiculopathy) and his service connected low back 
disability.  See 38 U.S.C.A. § 5103A.

The Board notes that a revised version of 38 C.F.R. § 3.310 
which became effective October 10, 2006 essentially provides 
that VA will not concede aggravation of a nonservice-
connected disease or injury by a service-connected disease or 
injury unless the baseline level of severity is established 
by medical evidence.  The regulation further sets out the 
procedure for determining the extent of any aggravation. 
Attention of the RO and the VA examiner is directed to these 
changes (and to Allen) so that the report of the VA 
examination directed by the Board includes the necessary 
information.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO must obtain any updated, 
relevant VA treatment records that have 
not been associated with the claims file.  

2.  Thereafter, the RO should arrange for 
an audiological evaluation of the Veteran 
to determine the likely etiology of his 
tinnitus.  The Veteran should be properly 
notified of the examination and of the 
consequences of a failure to appear.  The 
examiner must review the Veteran's claims 
file in conjunction with the examination.  
Based on interview of the Veteran and 
review of his claims file, the examiner 
should provide an opinion responding to 
the following question: Does the Veteran 
have tinnitus that is related to his 
service (to include noise exposure 
therein)?  The examiner must explain the 
rationale for the opinion given.

3. The RO should also arrange for the 
Veteran to be examined by a physician 
with the appropriate expertise to 
determine whether any current sciatica or 
radiculopathy is related to (caused or 
aggravated by) his service-connected low 
back strain with degenerative changes.  
The Veteran should be properly notified 
of the examination and of the 
consequences of a failure to appear.  His 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.  Based on review of the Veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, the examiner should provide 
the following opinions:

Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's sciatica (radiculopathy) was 
caused or aggravated (i.e., chronically 
worsened) by his service-connected low 
back strain with degenerative changes?  
If the examiner finds that the Veteran's 
sciatica (radiculopathy) was not caused, 
but was aggravated by, his low back 
strain with degenerative changes, the 
examiner should identify the baseline 
level of severity of the sciatica 
(radiculopathy) prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the 
increase in severity of the sciatica 
(radiculopathy) is due to natural 
progress, the examiner should identify 
the degree of increase in severity due to 
natural progression.

The examiner must explain the rationale 
for all opinions expressed.

4.  The RO should then readjudicate the 
Veteran's service connection claims.  The 
provisions of 38 C.F.R. § 3.310(b) 
(effective October 10, 2006) should be 
applied, if pertinent.  If any of the 
claims remains denied, the RO must issue 
an appropriate Supplemental Statement of 
the Case and afford the Veteran the 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



